UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6163



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

ARTHUR LEE TILLMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-92-270, CA-95-398-3-MU)


Submitted:   June 20, 1996                  Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Arthur Lee Tillman, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

Government's motion for an extension of time in which to respond to

Appellant's 28 U.S.C. § 2255 (1988) motion. We deny a certificate

of appealability and dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-
diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal
as interlocutory. We deny Appellant's motion for the preparation of

transcripts at the Government's expense and dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2